IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00376-CR

SAMUEL UKWUACHU,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1202-C2


                                       ORDER

       The Court has received the Court of Criminal Appeals’ mandate which issued on

July 26, 2018.   This appeal was remanded for further proceedings on appellant’s

remaining issues raised on appeal.

       The appeal now stands at the point as if the record has just been filed, and

appellant's brief is due 30 days from the date we received the return of the record from

the Court of Criminal Appeals. See TEX. R. APP. P. 38.6(a); Robinson v. State, 790 S.W.2d
334, 335-36 (Tex. Crim. App. 1990). The State’s brief is due 30 days after appellant’s brief
is filed. TEX. R. APP. P. 38.6(b). The current rules of appellate procedure contemplate a

physical transfer between the courts of a single hard copy record. That is no longer

necessary since we retain an electronic copy of the record at the time we “forward” the

record to the Court of Criminal Appeals. Accordingly, we will treat the date we receive

the mandate as also being the date we receive the record that is “returned” to this Court.

Consequently, appellant’s brief is due August 27, 2018.           Under the circumstances,

however, the Court, sua sponte, grants appellant an extension of time to file appellant’s

brief. Appellant’s brief is due September 26, 2018.

         If the parties notify the Court they intend to rely on the original briefs and that no

new brief will be filed that supersedes all the party’s existing briefs on file, the Court will

proceed on the existing briefs on the issue or issues that have not been addressed by this

Court and in light of the Court of Criminal Appeals’ opinion as directed. Thus, if the

parties do not wish to file a new brief, they may expedite our ability to review the issues

necessary to a disposition of this proceeding by submitting a letter expressly waiving the

filing of a new brief.

         If a new brief or letter notifying the Court that the appellant will waive the filing

of a new brief and rely on the original brief is not timely filed, this proceeding must be

abated to the trial court for a hearing to determine why no brief has been timely filed on

behalf of appellant. TEX. R. APP. P. 38.8(b); see Robinson v. State, 790 S.W.2d 334, 335-36

(Tex. Crim. App. 1990); see also Williams v. State, 790 S.W.2d 336, 337-38 (Tex. Crim. App.

1990).

                                            PER CURIAM

Ukwuachu v. State                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Briefing ordered
Order issued and filed August 22, 2018




Ukwuachu v. State                        Page 3